Order, Supreme Court, New York County (Richard Lowe, III, J.), entered September 8, 1997, which denied defendant’s motion to vacate the New York filing of a Louisiana judgment holding defendant in contempt and directing a Louisiana sheriff to execute certain documents in defendant’s stead that are purportedly necessary to effectuate dissolution of the subject Panamanian corporation under the laws of Panama and that authorize defendant to liquidate all of the subject corporation’s accounts, and which granted plaintiff’s cross motion to enforce such judgment, unanimously affirmed, with costs.
There is no merit to defendant’s argument that the trial level Louisiana court, through a strained exercise of its contempt power, did indirectly what it had no subject matter jurisdiction to do directly, namely, dissolve the subject Panamanian corporation, and that the Louisiana judgment in question is therefore not entitled to full faith and credit. Under the prior Louisiana appellate court order (de Nunez v Bartels, 684 So 2d 1008 [La], cert denied 689 So 2d 1379, 1380 [La]), which was the determinative factor on the prior appeal before this Court (241 AD2d 414), he and plaintiff were directed “to *493take the necessary legal steps, forthwith, to dissolve [the subject corporation] pursuant to the laws of the Republic of Panama” (de Nunez v Bartels, supra 684 So 2d, at 1014). Inasmuch as defendant does not contest that he refused to sign the agreements and corporate resolutions necessary to accomplish such a dissolution, the Louisiana trial level court was statutorily authorized to render a judgment directing a sheriff to do so on defendant’s behalf (see, La Code Civ Proc Annot arts 1878, 2504). Since defendant took a “devolutive” rather than “suspensive” appeal from that judgment, he is entitled to full faith and credit and present enforcement (see, Fidelity Std. Life Ins. Co. v First Natl. Bank & Trust Co., 382 F Supp 956, 961-962, affd 510 F2d 272, cert denied 423 US 864). Concur— Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.